 
 
I 
111th CONGRESS 2d Session 
H. R. 4852 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2010 
Mr. Cohen (for himself, Mr. Berry, Mrs. Blackburn, Mr. Blumenauer, Mr. Carnahan, Mr. Chandler, Mr. Clay, Mr. Cleaver, Mr. Conyers, Mr. Cooper, Mr. Davis of Tennessee, Mr. Duncan, Mrs. Emerson, Mr. Garamendi, Mr. Gordon of Tennessee, Mr. Hare, Mr. Hinchey, Ms. Hirono, Ms. Moore of Wisconsin, Mrs. Napolitano, Ms. Norton, Mr. Roe of Tennessee, Mr. Ross, Mr. Sablan, Mr. Skelton, Mr. Snyder, Mr. Tanner, Mr. Whitfield, Ms. Woolsey, Mr. Wu, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To direct the Administrator of the Federal Emergency Management Agency to establish a grant program to improve the ability of trauma center hospitals and airports to withstand earthquakes, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Critical Infrastructure Earthquake Preparedness Act of 2010. 
2.Grant program to assist trauma center hospitals and airports to withstand earthquakes 
(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall establish a program under which the Administrator is authorized to make grants to State and local governments to assist projects that improve the ability to withstand an earthquake of one or both of the following facilities: 
(1)A trauma center hospital in a hazardous seismic zone. 
(2)An airport in a hazardous seismic zone. 
(b)Grant prioritiesIn making a grant under subsection (a), the Administrator shall consider, with respect to a proposed project, the following: 
(1)The vulnerability to an earthquake of the facility to be improved. 
(2)The size of the population served by the facility to be improved. 
(3)The availability of similar facilities in the area surrounding the facility to be improved. 
(4)The ability to withstand an earthquake of the facility to be improved, if the proposed project is not carried out. 
(5)The ability of the proposed project to be carried out without Federal assistance. 
(c)Federal share 
(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of a project carried out using grant funds made available under subsection (a) may not exceed 90 percent. 
(2)ExceptionThe Administrator may treat, with respect to a project, the percentage specified in paragraph (1) as 100 percent, if— 
(A)the Administrator determines there is substantial need for the project; and 
(B)the Administrator determines that the project will not otherwise be carried out. 
(d)Comprehensive strategic response planThe Administrator shall require each State and local government that receives a grant under subsection (a), as a condition of the grant, to submit to the Administrator a comprehensive strategic earthquake response plan for the facility with respect to which the grant was made. Each State and local government may use not more than 5 percent of grant funds made available under subsection (a) to meet the requirement of this subsection. 
(e)Report on use of grant fundsThe Administrator shall require each State and local government that receives a grant under subsection (a), as a condition of the grant, to submit to the Administrator each fiscal year during which grant funds are received a report that— 
(1)lists and describes the activities carried out using grant funds; and 
(2)describes and analyzes the impact of the activities. 
(f)DefinitionsIn this section, the following definitions apply: 
(1)AirportThe term airport has the meaning given that term under section 47102(2) of title 49, United States Code, except that the term is limited to airports located in the United States.  
(2)Hazardous seismic zoneThe term hazardous seismic zone means an area determined by the Administrator, in consultation with the Director of the United States Geological Survey, to have a high probability of experiencing a severe earthquake. 
(3)Trauma center hospitalThe term trauma center hospital means a medical facility determined by the Administrator, in consultation with the Secretary of Health and Human Services, to— 
(A)provide surgical care to trauma patients; 
(B)be located in the United States; 
(C)be obligated to treat all patients without regard to ability to pay; and 
(D)provide care to more than 2,000 individuals admitted for shock trauma each year.  
(g)Authorization of appropriationsThere are authorized to be appropriated to the Administrator to carry out this section such sums as may be necessary. 
 
